DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   05/25/2022. 
Claims 1-19 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
Applicant asserts on pages 11-12 that, while Montemurro teaches that the enterprise voice assistant server has access to enterprise resources and the third party voice assistant server has access to external applications and resources, Montemurro does not disclose the enterprise voice assistant server does not have access to external applications and resources and the third party voice assistant server does not have access to enterprise resources. The Examiner respectfully disagrees with this assertion. As illustrated in Fig. 1, the only server that has direct access to enterprise resources is the enterprise voice assistant server, while the only server that has direct access to external resources is the third party voice assistant server, as evidenced by the connections between the servers and their respective resources. This is further supported in [0026] of Montemurro, which details that the enterprise resources include sensitive data intended to be handled by the enterprise voice assistant server, while the third party voice assistant is intended to handle non-confidential and non-sensitive information. Using the teaching that the servers are intended to two different types of information based on level of sensitivity, combined with the figure illustrating a clear separation of access so that the servers only access the data with the appropriate level of sensitivity, Montemurro teaches that the two servers do not have access to the other’s respective resources.
Hence, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PG Pub No. 2021/0043205), hereinafter Lee, in view of Montemurro et al. (U.S. PG Pub No. 2021/0225378), hereinafter Montemurro.

Regarding claims 1, 10, and 11, Lee teaches

(claim 1) A computer-implemented method, executed in one or more processors of a conversational artificial intelligence (AI) server computing device (an operating method that can control a device, i.e. computer-implemented method, for processing speech and transmitting speech data to an intelligent agent, i.e. conversational artificial intelligence (AI) server computing device [0006], where the intelligent agent may include a processor, i.e. executed in one or more processors [0007:1-8]), comprising:
(claim 10) A non-transitory medium storing instructions executable in one or more processors of a server computing device, the instructions when executed in the one or more processors causing operations comprising (one or more instructions stored in a non-transitory storage medium, i.e. non-transitory medium storing instructions, where a processor of the machine may invoke and execute the one or more instructions, i.e. one or more processors...the instructions when executed in the one or more processors causing operations [0250], where the processor may be of a server, i.e. processors of a server computing device [0083]):
(claim 11) A computing system comprising (an electronic device, i.e. computing system [0007]):
(claim 11) one or more processors (the electronic device may include a processor [0007]);
(claim 11) a memory storing a set of instructions, the instructions when executed in the one or more processors causing operations comprising (the electronic device may include a memory that may store instructions, i.e. a memory storing a set of instructions, that may cause the processor to control the electronic device to, i.e. instructions when executed in the one or more processors causing operations [0007]):

enabling, in response to identifying a conversation session initiated with a client device (the user terminal may be a device that includes a communication interface and a microphone, i.e. client device [0031-2], where the user terminal may receive a wakeup utterance for executing the first speech-based intelligent agent, i.e. enabling, in response to identifying a conversation session initiated, where the user terminal may receive user speech transmit the speech [0082]), a first service provider device in a set of service providers as a communication channel provider of an incoming communication mode (the first intelligent server, i.e. first service provider device...as a communication channel provider, where there may be multiple speech-based intelligent agent services, i.e. in a set of service providers [0075:1-10], may receive the speech data transmitted from the user terminal and may process the received speech data, i.e. provider of an incoming communication mode [0082:18-20],[0084:1-3]) and enabling a second service provider device of the set as a communication channel provider of an outgoing communication mode (the first intelligent server may transmit the processed text data to the second intelligent server, i.e. a second service provider device of the set [0108], and the second speech-based intelligent agent of the second intelligent server may transmit a message notifying of the completion of the user’s speech command to the user terminal so that the user terminal may output the message, i.e. communication channel provider of an outgoing communication mode [0108],[0189]), wherein the first service provider device is enabled to facilitate conversations with the client device in a communication channel of the incoming communication mode but is not enabled to facilitate conversations of the outgoing communication mode, and the second service provider device is enabled to facilitate  conversations with the client device in a communication channel of the outgoing communication mode but is not enabled to facilitate conversations of the incoming communication mode (the first intelligent server, i.e. first service provider device, may receive the speech data transmitted from the user terminal and may process the received speech data, i.e. is enabled to facilitate conversations with the client device in a communication channel of the incoming communication mode [0082:18-20],[0084:1-3], where the first intelligent server may transmit the processed text data based on the user’s intention, i.e. not enabled to facilitate conversations of the outgoing communication mode, to the second intelligent server, i.e. a second service provider device [0106],[0108], and the second speech-based intelligent agent of the second intelligent server may transmit a message notifying of the completion of the user’s speech command to the user terminal so that the user terminal may output the message, i.e. is enabled to facilitate conversations with the client device in a communication channel of the outgoing communication mode but is not enabled to facilitate conversations of the incoming communication mode [0108],[0189]); and
 storing at least a portion of content of an incoming conversation in a first storage medium accessible to the first service provider device..., and storing at least a portion of content from an outgoing conversation at a second storage medium accessible to the second service provider device ... (memory may store various data, including input data, i.e. storing at least a portion of content of the incoming conversation, and output data for a command, i.e. storing at least a portion of content from the outgoing conversation [0210], where the first intelligent server has a database, i.e. first storage medium accessible to the first service provider device, and the second intelligent server has a database, i.e. second storage medium accessible to the second service provider device [0153:1-11]).  
While Lee provides the storage of information in two different databases, each associated with an intelligent server, Lee does not specifically teach that the first intelligent server cannot access the database of the second intelligent server and vice versa, and thus does not teach
a first storage medium accessible to the first service provider device but not the second service provider device, and ... a second storage medium accessible to the second service provider device but not the first service provider device.
Montemurro, however, teaches a first storage medium accessible to the first service provider device but not the second service provider device, and ... a second storage medium accessible to the second service provider device but not the first service provider device (the enterprise voice assistant server, i.e. first service provider device, may have access to enterprise resources, i.e. a first storage medium accessible to the first service provider device but not the second service provider device, and the third party voice assistant server, i.e. second service provider device, may have access to external resources and applications, i.e. second storage medium accessible to the second service provider device but not the first service provider device Fig.1,[0026],[0028-9]).
Where Lee specifically teaches that storage of data occurs on a memory, i.e. storage medium (see [0210]).
Lee and Montemurro are analogous art because they are from a similar field of endeavor in facilitating voice interactions between humans and machines. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage of information in two different databases teachings of Lee with two servers having access only to their own separate sets of resources as taught by Montemurro. The motivation to do so would have been to achieve a predictable result of enabling access control to sensitive data (see [0028]).

Regarding claims 9 and 19, Lee in view of Montemurro teaches claims 1 and 11, and Lee further teaches
the conversational AI server computing device incorporates at least one of automatic speech recognition, natural language processing, and advanced dialog management in conjunction with a neural network machine learning algorithm (the server may generate a plan on the basis of the text data [0044], where the server uses a natural language platform including ASR and NLU modules, i.e. incorporates at least one of automatic speech recognition, natural language processing [0047],[0049], and generates a plan with an artificial intelligent system that may be neural network based, such as using a feedforward neural network or recurrent neural network, i.e. in conjunction with a neural network machine learning algorithm [0045]).  
Claim(s) 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Montemurro, and further in view of van Scheltinga et al. (U.S. Patent No. 10009666), hereinafter van Scheltinga.

Regarding claims 2 and 12, Lee in view of Montemurro teaches claims 1 and 11.
While Lee in view of Montemurro provides receiving commands or requests from a user, Lee in view of Montemurro does not specifically teach that the commands or requests are in the form of questions, and thus does not teach
one of the incoming and outgoing conversations comprises a question communicated between one of the first and second provider devices and the client device, and the other of the incoming and outgoing conversations comprises a response in counterpart to the question, the response being communicated between the client device and the other of the first and second provider devices.  
van Scheltinga, however, teaches one of the incoming and outgoing conversations comprises a question communicated between one of the first and second provider devices and the client device, and the other of the incoming and outgoing conversations comprises a response in counterpart to the question, the response being communicated between the client device and the other of the first and second provider devices (a conversation may include a series of one or more queries sent by the user to the assistant modules, i.e. one of the incoming and outgoing conversations comprises a question communicated between one of the first and second provider devices and the client device, and responses to the queries generated by the assistant modules and output by the user interface component, i.e. the other of the incoming and outgoing conversations comprises a response in counterpart to the question (7:37-52).  
Where Lee specifically teaches that the voice input is received by the first intelligent server, i.e. incoming...between...the first ... provider devices and the client device, and the output to the user terminal is provided by the second intelligent server, i.e. the response being communicated between the client device and the ... second provider devices (see [0082:18-20],[0084:1-3], [0108],[0189]).
Lee, Montemurro, and van Scheltinga are analogous art because they are from a similar field of endeavor in facilitating voice interactions between humans and machines. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receiving commands or requests from a user teachings of Lee, as modified by Montemurro, with the input being a query sent by a user and an output being a response to the query as taught by van Scheltinga. The motivation to do so would have been to achieve a predictable result of enabling conversations between users and assistant modules (van Scheltinga (7:25-32)).

Regarding claims 3 and 13, Lee in view of Montemurro and van Scheltinga teaches claims 2 and 12, and Lee further teaches
the incoming communication mode comprises one of a text-to-speech (TTS) and a speech- to-text (STT) communication modes, and the outgoing VTG-P01115communication mode comprises the other of the TTS and STT communication modes (the intelligent server may receive a user voice input and change the data into text, i.e. incoming communication mode comprises ... a speech- to-text (STT) communication modes [0044], and the first user terminal includes a text-to-speech module [0113], where the user terminal may output the message “I have set the living room lights to the maximum brightness” as a sound, i.e. the outgoing communication mode comprises the other of the TTS and STT communication modes [0189]).  

Regarding claims 4 and 14, Lee in view of Montemurro and van Scheltinga teaches claims 3 and 13, and Lee further teaches
for an entirety of the conversation session, the first provider device facilitates one of the incoming and outgoing conversations and the second provider device facilitates the other of the incoming and outgoing conversations (the first intelligent server, i.e. first service provider device, may receive the speech data that is a speech command transmitted from the user terminal and may process the received speech data, i.e. performs one of the incoming ... conversations [0082],[0084:1-3], where the first intelligent server may transmit the processed text data to the second intelligent server, i.e. a second service provider device [0108], and the second speech-based intelligent agent of the second intelligent server may transmit a message notifying of the completion, i.e. for the entirety of the conversation session, of the user’s speech command to the user terminal so that the user terminal may output the message, i.e. performs the other of the ... outgoing conversations [0108],[0189]).  

Regarding claims 5 and 15, Lee in view of Montemurro and van Scheltinga teaches claims 3 and 13, and Lee further teaches
at least one of the incoming and outgoing communication modes comprises at least one of an audio communication, a text message, an email and an instant messaging service (the user terminal may receive various speech commands input through the microphone, i.e. at least one of the incoming and outgoing communication modes comprises at least one of an audio communication [0082]).  

Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Montemurro, and further in view of Walters et al. (U.S. Patent No. 11043219), hereinafter Walters.

Regarding claims 6 and 16, Lee in view of Montemurro teaches claims 1 and 11, and Lee further teaches
the at least one of the incoming and outgoing communication modes comprises audio communication from the client device...(the user terminal, i.e. client device, may receive various speech commands input through the microphone that is transmitted to the first intelligent server, i.e. the at least one of the incoming ... communication modes comprises audio communication from the client device [0082]).
While Lee in view of Montemurro provides receiving voice input, Lee in view of Montemurro does not specifically teach the anonymization of the audio communication, and thus does not teach
the method further comprises anonymizing the audio communication of the client device.  
Walters, however, teaches the method further comprises anonymizing the audio communication of the client device (the user device may capture user voice input, i.e. audio communication of the client device, where the voice input has one or more characteristics (4:27-42), and the user device sends the voice input to the virtual environment platform (4:43-45), where the virtual environment platform may process the user voice input to generate processed user speech, ensuring that at least one characteristic of the processed user speech and corresponding at least one characteristic of the voice input are different, facilitating removal of identifying traits of the user, i.e. anonymizing the audio communication (3:4-6),(4:52-61)).  
Lee, Montemurro, and Walters are analogous art because they are from a similar field of endeavor in processing voice input from human users. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receiving voice input teachings of Lee, as modified by Montemurro, with the removal of identifying characteristics in the user voice input as taught by Walters. The motivation to do so would have been to achieve a predictable result of enabling communication in an interview that is free from conscious or subconscious bias that would affect perception of user (Walters (2:27-29)).

Regarding claims 7 and 17, Lee in view of Montemurro and Walters teaches claims 6 and 16, and Walters further teaches
anonymizing the audio communication from the client device by applying at least one of a speaker- specific transform and a filter to audio characteristics provided by a user at the client device, wherein personally identifiable audio characteristics inherent to the user are obfuscated...(the user device may capture user voice input, i.e. audio communication from the client device, where the voice input has one or more characteristics (4:27-42), and the user device sends the voice input to the virtual environment platform (4:43-45), where the virtual environment platform may process the user voice input to generate processed user speech, such as by applying a masking filter to the user voice input, i.e. applying at least one of a speaker- specific transform and a filter to audio characteristics provided by a user at the client device, ensuring that at least one characteristic of the processed user speech and corresponding at least one characteristic of the voice input are different, facilitating removal of identifying traits of the user, i.e. personally identifiable audio characteristics inherent to the user are obfuscated (3:4-6),(4:52-61)).
And where Lee further teaches that the voice input can be processed before being sent to a first and second intelligent server ([0053],[0061]).
Where the motivation to combine is the same as previously presented.  

	Regarding claims 8 and 18, Lee in view of Montemurro and Walters teaches claims 6 and 16, and Lee further teaches
the client device comprises at least one of a custom voice assistant, a mobile phone voice assistant and a web bot that incorporates voice capability (the user terminal may be a device, i.e. client device, such as a mobile phone or smart phone [0031], that can execute an intelligent app for processing voice input, and the intelligent app may include a speech-based intelligent agent, an AI voice-assistant, or an intelligent virtual assistant, i.e. custom voice assistant, a mobile phone voice assistant [0070],[0073]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659 

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659